Citation Nr: 1610915	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae (PFB) of the back of the neck.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to September 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Columbia, South Carolina, certified the appeal to the Board.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic files.

In July 2014, the Board remanded the claim for further development.  The appeal has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2010 substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge at the RO.  In March 2014, the RO sent notice to the Veteran stating that he was scheduled for a Travel Board hearing at the Columbia, South Carolina, RO on June 4, 2014.  The notice was sent to an address located on Field Drive, Columbia, South Carolina.  The Veteran's address of record at that time, as near as the Board could ascertain was on Green Springs Drive, Columbia, South Carolina.  The Board could not determine that the scheduling letter had been received by the Veteran.  In July 2014, the Board remanded this matter, instructing the RO to schedule a Travel Board hearing, and provide the Veteran notice at the correct address.  No attempt was made to reschedule the hearing.  A remand is needed to comply with this instruction.  See Stegall v. West, 18 Vet. App. 268 (1998).

Records, including a March 2015 "Declaration of Status of Dependents" form now indicate that the Veteran's address is on South Field Drive in Columbia.  An attempt to schedule the hearing should be sent to the most recent address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  Provide written notice to the Veteran at his proper current address of record, and to his representative.  The Veteran must be notified of the date, time, and place to report to the hearing.  If he no longer desires a hearing, he should withdraw the request in writing to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


